        Case: 5:21-cv-00351-JRA Doc #: 1 Filed: 02/12/21 1 of 7. PageID #: 1




                                UNITED STATES DISTRICT COURT
                                 NORTHERN DISTRICT OF OHIO
                                      EASTERN DIVISION

  BRANDON BELCHER                                   )     CASE NO.:
  1340 Doty Drive                                   )
  Akron, Ohio 44306                                 )
                                                    )     JUDGE:
             Plaintiff,                             )
                                                    )
             vs.                                    )
                                                    )     PLAINTIFF’S COMPLAINT
  OAKMONT EDUCATION LLC                             )
  c/o Statutory Agent John Stack                    )
  481 N. Cleveland Massillon Rd                     )
  Akron, OH 44333                                   )
                                                    )     (Jury Demand Endorsed Herein)
                                                    )
             Defendant.                             )


        Now comes Plaintiff Brandon Belcher, by and through counsel, and for his Complaint

against Oakmont Education LLC (“Oakmont”) states and alleges the following:

                                          INTRODUCTION

        1.         Plaintiff brings this lawsuit as a result of Defendant’s failure to pay Plaintiff

overtime compensation at the rate of one and one-half times his regular rate of pay for all of the

hours he worked over 40 each workweek, in violation of the Fair Labor Standards Act (“FLSA”),

29 U.S.C. §§ 201-219.

                                   JURISDICTION AND VENUE

        2.         This Court has jurisdiction over Plaintiff’s FLSA claims pursuant to 28 U.S.C. §

1331.
        Case: 5:21-cv-00351-JRA Doc #: 1 Filed: 02/12/21 2 of 7. PageID #: 2




       3.      Venue lies in this Court pursuant to 28 U.S.C. § 1391(b) because Defendant

conducts business and has its principle place of business in Summit County, Ohio, within this

District and Division.

                                            PARTIES

       4.      At all times relevant herein, Plaintiff was a citizen of the United States and resident

of Summit County, Ohio.

       5.      At all times relevant herein, Plaintiff was an employee within the meaning of 29

U.S.C. § 203(e).

       6.      At all times relevant herein, Defendant Oakmont maintained its principal place of

business in Akron, Ohio, and was an employer within the meaning of 29 U.S.C. § 203(d).

       7.      At all times relevant herein, Defendant was an enterprise within the meaning of 29

U.S.C. § 203(r).

       8.      At all times relevant herein, Defendant was an enterprise engaged in commerce or

in the production of goods for commerce within the meaning of 29 U.S.C. § 203(s)(1).

       9.      At all times relevant herein, Plaintiff was an employee engaged in commerce or in

the production of goods for commerce within the meaning of 29 U.S.C. §§ 206-207.

                                 FACTUAL ALLEGATIONS
                           (Failure to Pay Overtime Compensation)

       10.     Plaintiff Brandon Belcher was employed by Defendant as a Janitor from September

27, 2019 through April 27, 2020 and estimates that he worked 55 or more hours per week on

average.

       11.     Defendant classified Plaintiff as a “non-exempt” employee, and Plaintiff was told

that he was going to be paid an hourly rate of eleven dollars ($11.00) an hour.




                                                  2
        Case: 5:21-cv-00351-JRA Doc #: 1 Filed: 02/12/21 3 of 7. PageID #: 3




        12.    Plaintiff was given a debit card onto which his bi-monthly pay was credited. For

the duration of his employment, Plaintiff did not receive any hard copies or electronic copies of

his pay stubs or summaries showing a breakdown of his pay.

        13.    Plaintiff regularly worked over 40 hours per week, but Defendant failed to pay

Plaintiff overtime compensation for all of the hours he worked over 40 each workweek.

        14.    Plaintiff was required to sign in and sign out at the commencement and conclusion

of each work day, noting the times and total hours worked.

        15.    Plaintiff was originally told that his work hours were from 9:00 am to 5:00 pm,

Monday through Friday and he could take 30 minutes for lunch.

        16.    Plaintiff’s five-year old daughter was a student at the school and her school day

began at 8:00 am, Monday through Friday, so Plaintiff, being the parent to bring her to school

every day, was at the school each and every day before 8:00 am so his daughter would be on time.

        17.    Instead of beginning work at 9:00 am, Plaintiff began work Monday through Friday

promptly at 8:00 am.

        18.    Plaintiff asked permission from the school if he could take his half hour lunch at

3:00 pm, Monday through Friday, so he could walk his daughter home from school.

        19.    The school did not want Plaintiff to leave the premises and instead suggested that

his daughter attend the afterschool learning program. Plaintiff’s daughter attended the afterschool

learning program and Plaintiff and his daughter would leave the school daily Monday through

Friday when Plaintiff ended his work day at 6:00 pm.

        20.    Plaintiff was told by other staff at the school that before he was hired on as the sole

janitor, there were two people, if not three people who had previously performed his assigned

work.



                                                  3
        Case: 5:21-cv-00351-JRA Doc #: 1 Filed: 02/12/21 4 of 7. PageID #: 4




       21.     In fact, Plaintiff found that it was not even possible to accomplish all the assigned

tasks during a nine and a half hour (9.5) work day and came in on most Saturdays or Sundays, or

both, to get caught up with the cleaning.

       22.     For the first four months of working at the school, Plaintiff recorded his actual daily

work hours, which evidenced his daily overtime work hours.

       23.     After four months of recording all of his actual hours, including overtime hours,

without receiving any overtime compensation whatsoever, Plaintiff began just writing down forty

hours for the week, irrespective of the fact that he continued to work the same extended work days

and continued to come in to work on the weekends.

       24.     Defendant, by virtue of the daily sign in and sign out sheets for the first four months,

knew about Plaintiff’s overtime hours and knowingly and willfully failed to pay Plaintiff overtime

compensation for all of the hours he worked over 40 each workweek.

       25.     Defendant has denied that the school building was open daily after 5:00 pm., denied

that Plaintiff had access to the building after 5:00 pm on weekdays and denied that Plaintiff had

access to the building on Saturdays and Sundays.

       26.     Plaintiff informed Defendant that he has hard copies of text communications

between himself and the then school principal, Audra Bobbs, dating back to the first few weeks of

his employ, where Plaintiff is letting the school principal know that on this particular Saturday

(October 19, 2019) he was turning the security system back on after completing the work he had

come to do on that day.

       27.     On October 26, 2019, also a Saturday, Mr. Belcher wrote Ms. Bobbs asking

permission to go in the next day, on a Sunday, to do trash removal and clean up as the school was

then experiencing a chronic gnat problem.



                                                  4
        Case: 5:21-cv-00351-JRA Doc #: 1 Filed: 02/12/21 5 of 7. PageID #: 5




        28.    From that time on, Plaintiff’s going into the school on Saturdays and Sundays

became so routine, that he no longer needed to secure permission as he was given a key and the

security alarm’s access code.

        29.    The elementary charter school that Defendant managed, according to Defendant’s

website, catered to “under-resourced” and “underserved youth.” Many of the students had

behavioral challenges, disabilities or had previously been expelled from more conventional

elementary schools.

        30.    In addition to trying to keep up with the customary maintenance of the school

building, Plaintiff had to clean up after the students who would routinely trash and damage the

premises.

        31.     On at least ten occasions, Plaintiff had to go to the store to purchase cleaning

supplies with his own money because Defendant neglected to keep the school stocked with

cleaning supplies.

        32.    The school’s floor cleaning machine was broken for the entire seven-month

duration of Plaintiff’s employment, compelling Plaintiff to mop exceedingly large areas of the

building. There were so many floors to mop that Plaintiff recalls seeing one of the teachers, an

elderly woman, given the task to mop some of the hallways.

        33.    Defendant was negligent in maintaining cleaning equipment in good working order.

        34.    Plaintiff’s tasks were so physically demanding, that he suffered physically from

overextending himself in an attempt to keep up with the necessary maintenance. He was required

to climb ladders to clean the scuff marks off the ceilings left by the students throwing things at the

ceilings.




                                                  5
          Case: 5:21-cv-00351-JRA Doc #: 1 Filed: 02/12/21 6 of 7. PageID #: 6




          35.   From the first day of Plaintiff’s employment at the school, the school had a chronic

foul smell that Plaintiff could not determine the source. After three months, Plaintiff discovered

the source of the smell, a rather large collection of trash stashed away in the basement, presumably

left by the former janitor, and Plaintiff took care of it.

                                         COUNT ONE
                              (Fair Labor Standards Act Violations)

          36.   Plaintiff incorporates by reference the foregoing allegations as if fully rewritten

herein.

          37.   Defendant’s failure to pay Plaintiff overtime compensation at the rate of one and

one-half times his regular rate of pay for all of the hours he worked over 40 each workweek

violated the FLSA, 29 U.S.C. §§ 201-219.

          38.   By engaging in the above-mentioned activities, Defendant willfully, knowingly

and/or recklessly violated the provisions of the FLSA.

          39.   As a result of Defendant’s practices and policies, Plaintiff has been damaged in that

he has not received overtime due to him pursuant to the FLSA.

                                      PRAYER FOR RELIEF

          WHEREFORE, Plaintiff prays that this Honorable Court:

          A.    Award Plaintiff actual damages for unpaid overtime compensation;

          B.    Award Plaintiff liquidated damages equal in amount to the unpaid overtime

compensation found due to Plaintiff under the FLSA;

          C.    Award Plaintiff pre- and post-judgment interest at the statutory rate;

          D.    Award Plaintiff attorneys’ fees, costs, and disbursements; and

          E.    Award Plaintiff further and additional relief as this Court deems just and proper.




                                                    6
Case: 5:21-cv-00351-JRA Doc #: 1 Filed: 02/12/21 7 of 7. PageID #: 7




                                    Respectfully submitted,

                                    /s/ Arlene N. Potash
                                    Arlene N. Potash (0072019)
                                    Anthony J. Lazzaro (0077962)
                                    The Lazzaro Law Firm, LLC
                                    The Heritage Building, Ste 250
                                    34555 Chagrin Boulevard
                                    Moreland Hills, Ohio 44022
                                    Phone: 216-696-5000
                                    Facsimile: 216-696-7005
                                    arlene@lazzarolaw.com
                                    anthony@lazzarolawfirm.com
                                    Attorneys for Plaintiff


                              JURY DEMAND

     Plaintiff hereby demands a trial by jury on all issues so triable.

                                    /s/ Arlene N. Potash
                                    One of the Attorneys for Plaintiff




                                        7
